 

 

 

 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: 10
SOUTHERN DISTRICT OF NEW YORK DATE FILED: | / z/
GLOBAL EMPIRE CORPORATION,
Plaintiff, No. 19-CV-1836 (RA)
vo ORDER
IHERB, INC.,
Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

The Court will hold oral argument as to Defendant’s motion to dismiss on January 16,
2020, at 3:00 p.m., in Courtroom 1506 at the Thurgood Marshall United States Courthouse, 40
Foley Square, New York, New York 10007.
SO ORDERED.

Dated: January 2, 2020

New York, New York / J

United States District Judge

 

 
